Citation Nr: 1014130	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-04 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for patellofemoral pain 
syndrome of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral pain syndrome of the left knee.

3.  Entitlement to an initial compensable rating for 
hammertoes of the left foot.

4.  Entitlement to an initial compensable rating for 
hammertoes of the right foot.

5.  Entitlement to an initial compensable rating for hallux 
valgus of the left foot.

6.  Entitlement to an initial compensable rating for hallux 
valgus of the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 2002 to 
October 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
RO in Indianapolis, Indiana, which, in pertinent part, denied 
service connection for a right knee disability and granted 
service connection for left knee patellofemoral pain 
syndrome, hammertoes of both feet and hallux valgus of both 
feet, assigning a 10 percent rating for the left knee and 
noncompensable ratings for the toes.  

The RO received additional evidence prior to certification of 
the appeal that was not considered in the December 2007 
Statement of the Case.  This evidence, however, concerned 
claims for hearing loss, tinnitus, and post traumatic stress 
disorder (PTSD).  These issues are not before the Board.  As 
such, the evidence is not relevant, and the file need not be 
returned to the RO for initial consideration.  See 38 C.F.R. 
§ 19.37 (2009).


FINDINGS OF FACT

1.  The appellant had no diagnosable pathology of the right 
knee at separation from service or at any point thereafter.

2.  The appellant's service-connected left knee 
patellofemoral pain syndrome has been manifested by extension 
to zero degrees, flexion to 135 degrees, with pain beginning 
at 130 degrees, without incapacitating exacerbations, 
instability, subluxation, semilunar cartilage involvement, 
ankylosis, tibia or fibula impairment or genu recurvatum.

3.  The appellant has hammertoes of the second, third and 
fourth digits of left foot, without clawfoot.

4.  The appellant has hammertoes of the second, third and 
fourth digits of right foot, without clawfoot.

5.  The appellant's hallux valgus of the left foot has not 
been productive of symptoms that are so severe that it is 
equivalent to amputation of great toe.

6.  The appellant's hallux valgus of the right foot has not 
been productive of symptoms that are so severe that it is 
equivalent to amputation of great toe.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

2.  The criteria for an initial evaluation greater than 10 
percent for patellofemoral pain syndrome of the left knee are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260-5024 (2009).

3.  The criteria for an initial compensable evaluation for 
hammertoes of the left foot are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2009).

4.  The criteria for an initial compensable evaluation for 
hammertoes of the right foot are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2009).

5.  The criteria for an initial compensable evaluation for 
hallux valgus of the left foot are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2009).

6.  The criteria for an initial compensable evaluation for 
hallux valgus of the right foot are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection and increased ratings.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements in service connection 
and initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2006).  

Prior to initial adjudication of the appellant's claims, a 
form fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187; Dingess, at 490.  While the form is undated, the 
appellant signed the receipt acknowledgement page on 
September 11, 2006, the same day as the submission of his 
claims.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value 
of a medical opinion is derived from a factually accurate, 
fully articulated, and soundly reasoned opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a September 2006 medical 
examination to obtain diagnoses and evaluation of his claimed 
disabilities.  The examiner at that time found that no right 
knee pathology was present.  This opinion was rendered by a 
medical professional following a thorough examination and 
interview of the appellant and review of the claims file.  
The examiner obtained an accurate history and listened to the 
appellant's assertions.  The examiner laid a factual 
foundation for the conclusions that were reached.  The 
appellant has submitted no additional evidence to contest the 
examiner's conclusions.  Therefore, the Board finds that the 
examination is adequate.  See Nieves-Rodriguez, supra.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant in initial ratings cases.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  Where the evidence of record does not 
reflect the current state of the appellant's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA examination 
in September 2006.  The appellant has not reported receiving 
any recent treatment specifically for this condition, and 
there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
There is no objective evidence indicating that there has been 
a material change in the severity of the appellant's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2006 VA examination report is thorough, 
addressing the ratings criteria of each disability.  The 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

The appellant contends that he has a right knee disability as 
a result of service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The appellant complained of right knee pain during service in 
January 2005.  The appellant reported having sharp knee pain 
when running and when going up stairs for the previous year, 
with dull pain when he relaxed the knee.  The appellant had 
negative edema, erythema, ecchymosis, varus and valgus tests, 
anterior and posterior drawer's tests, flick test, and was 
not tender to palpation, had full range of motion and no 
patellar grind.  The appellant had a positive McMurray's test 
with slight pain, and reflex test.  The appellant was 
diagnosed with patellofemoral pain syndrome.

The appellant was seen for a separation from service physical 
examination in August 2006.  While the appellant complained 
of pain in both knees, no pathology of the right knee was 
noted on the clinical evaluation.  The appellant was noted to 
have a history of left knee pain for two years, without a 
history of trauma.  The examiner noted that he had been 
diagnosed with patellofemoral pain syndrome.  The appellant 
was educated about strengthening and stretching exercises.

The appellant was seen again for a September 2006 VA 
examination.  The appellant indicated that he had weakness, 
stiffness, give way, lack of endurance, locking and 
fatiguability in both knees.  The appellant denied swelling, 
heat, redness or dislocation.  The pain would occur five 
times a days and last for hours at a time.  The appellant's 
range of motion was normal, from zero degrees of extension to 
140 degrees of flexion.  Motion was not limited by pain, lack 
of endurance, fatigue, weakness or incoordination after 
repetitive use.  His gait was normal.  There was no evidence 
of edema, effusion, weakness, tenderness, redness, heat, 
abnormal movement, guarding of movement, subluxation, 
locking, pain, or crepitus.  Medical and collateral 
ligaments, anterior and posterior cruciate ligaments did not 
show instability.  The medial and lateral menisci were 
intact.  The deep tendon reflexes, motor and sensory 
functions of the legs were normal.  X-ray findings of the 
right knee were normal.  The examination report indicates 
that there was no pathology of the right knee.  

The appellant's April 2007 Notice of Disagreement indicates 
that he has pain and discomfort from his service-connected 
disabilities all the time.  There is no other evidence from 
the appellant regarding the level of severity of his 
disabilities.

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The Board acknowledges that the appellant may competently 
report pain in his right knee.  The Board finds that the 
preponderance of evidence shows that the appellant has right 
knee pain without a diagnosable or identifiable malady or 
condition in light of the absence of a diagnosable malady or 
condition on two examinations prior to separation.  Again, 
the objective findings on the most recent examination in 
September 2006 were within normal limits.  The Board finds 
that the appellant does not have a current disability of the 
right knee and did not have a disability at the time of his 
claim or separation from service.  As such, service 
connection is not warranted for the right knee.  See Hickson, 
supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's service connection claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the right knee claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III. Increased Ratings

The appellant contends that he is entitled to an initial 
rating in excess of 10 percent for his left knee 
patellofemoral pain syndrome and initial compensable ratings 
for his hammertoes and hallux valgus of both feet.  For the 
reasons that follow, the Board concludes that increased 
ratings are not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009). 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

a. Left Knee

The appellant is service-connected for patellofemoral pain 
syndrome of the left knee.  The right knee disability has 
been rated by analogy under Diagnostic Code 5024, for 
tenosynovitis, which in turn is evaluated as degenerative 
arthritis (DC 5003).  See 38 C.F.R. § 4.71a (2009).  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  Id.  

The criteria for ratings on limitation of motion of the knee 
are in two groups, limitation of flexion and limitation of 
extension.  Id.  Limitation of flexion of a leg warrants a 
noncompensable evaluation if flexion is limited to 60 
degrees, a 10 percent evaluation if flexion is limited to 45 
degrees, a 20 percent evaluation if flexion is limited to 30 
degrees or a 30 percent evaluation if flexion is limited to 
15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Limitation of 
extension of a leg warrants a noncompensable evaluation if 
extension is limited to 5 degrees, a 10 percent evaluation if 
extension is limited to 10 degrees, a 20 percent evaluation 
if extension is limited to 15 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees, a 40 
percent evaluation if extension is limited to 30 degrees or a 
50 percent evaluation if extension is limited to 45 degrees.  
See 38 C.F.R. § 4.71a, DC 5261.  Separate ratings may be 
awarded for limitation of flexion and limitation of extension 
of the same knee joint.  VAOPGCPREC 09-04 (Sept. 17, 2004).

The only range of motion measurements for the right knee of 
record are from the appellant's pre-discharge September 2006 
VA examination.  The appellant had extension to zero degrees 
and flexion to 135 degrees, with pain beginning at 130 
degrees.  These measurements greatly exceed the minimums 
required for compensable ratings under either DC 5260 or 5261 
for limitation of motion.  

Returning to the criteria of DC 5003, when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  Id.  
The appellant already receives a 10 percent rating.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. 4.71a, DC 5003.  
There is no evidence of incapacitating exacerbations and only 
one major joint is involved.  The Board finds that the 
criteria for a 20 percent rating under DC 5003 are not met.  
The Board turns to other possibly applicable Diagnostic 
Codes.

VA's General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 
23-97, it was held that a veteran who has arthritis and 
instability of the knee might be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability.

Knee instability is rated under DC 5257.  38 C.F.R. § 4.71a, 
DC 5257 (2009).  A 10 percent rating requires slight 
recurrent subluxation or lateral instability of a knee.  A 20 
percent rating requires moderate subluxation or lateral 
instability of a knee.  A 30 percent evaluation is warranted 
for severe knee impairment with recurrent subluxation or 
lateral instability.  Id.  Subluxation of the patella is 
"incomplete or partial dislocation of the knee cap."  
Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  During the September 2006 VA examination, no 
instability or subluxation was detected.  The appellant has 
not complained of instability or subluxation in the knee.  A 
rating under DC 5257 is not warranted.  See 38 C.F.R. 
§ 4.71a, DC 5257.  

Diagnostic Code 5258 (dislocated semilunar cartilage) and 
Diagnostic Code 5259 (removal of semilunar cartilage, 
symptomatic) both address issues of cartilage damage.  A 10 
percent rating is available for symptomatic removal of 
cartilage.  38 C.F.R. § 4.71a, DC 5259.  This is the only 
rating available under this DC.  See id.  A 20 percent rating 
is available for dislocated, symptomatic cartilage with 
frequent episodes of "locking," pain and effusion into the 
joint.  38 C.F.R. § 4.71a, DC 5258.  During the September 
2006 VA examination, the medial and lateral menisci were 
found to be normal.  No soft tissue disorder was detected on 
x-ray.  The examination report notes no evidence of locking 
or effusion in the joint.  A rating under DCs 5258 or 5259 is 
not warranted.  See id.

Additional Diagnostic Codes provide for additional ratings 
for disabilities of the knees depending on the symptoms 
shown.  Since the record does not show that the appellant's 
knee disorder involves ankylosis, impairment of the tibia or 
fibula, or genu recurvatum, additional ratings for the 
appellant's knee disorder are not warranted under 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5262, 5263 (2009).

The Board has considered the DeLuca criteria.  The 
appellant's range of motion greatly exceeds the compensable 
limitation of flexion under DC 5260, as discussed above.  The 
September 2006 VA examination report shows that the appellant 
had some pain in the extreme of flexion at 130 degrees to 135 
degrees, with lack of endurance and fatigue.  In addition, it 
was noted that she was limited in running and performing 
other high impact activities, kneeling, squatting and 
climbing stairs. The RO granted a compensable rating on the 
basis of functional loss.  The Board concludes that a further 
increase based on the DeLuca criteria would constitute 
pyramiding.  38 C.F.R. § 4.14.  Further inquiry is moot.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim for a schedular 
rating in excess of 10 percent.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Bilateral Hammertoes and Hallux Valgus

The appellant's left and right foot hammertoes and left and 
right hallux valgus have been rated as noncompensably 
disabling.  Under DC 5282, a hammer toe of a single toe 
warrants a noncompensable rating, but when involving all 
toes, unilaterally, without claw foot, a 10 percent rating is 
the maximum rating assignable.  38 C.F.R. § 4.71a (2009).  
The appellant's left and right foot hallux valgus has been 
rated as noncompensably disabling.  Under DC 5280, a 10 
percent rating is assigned for hallux valgus when either it 
is operated on with resection of metatarsal head, or when it 
is so severe that it is equivalent to amputation of great 
toe.  38 C.F.R. § 4.71a.  This is the highest rating under 
this diagnostic code.  Where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2009).

The appellant's bilateral hammertoes and bilateral hallux 
valgus were discovered during the appellant's September 2006 
VA examination.  The appellant's service treatment records 
reveal no complaints for the problem and they were not 
discovered at his August 2006 separation from service 
physical examination.

The September 2006 VA examination report indicates that the 
appellant had mild hammertoes of the second, third and fourth 
digits bilaterally.  The examiner found no evidence of 
painful motion, edema, disturbed circulation, weakness or 
atrophy.  Dorsiflexion of the toes produced no pain.  
Palpation of the metatarsal heads produced no pain.  The 
appellant did not have clawfoot.  The appellant's gait was 
normal, with no limitation of standing or walking.  The feet 
showed no sign of abnormal weight bearing.  The appellant did 
not have an unusual shoe-wear pattern.  The appellant 
reported no treatment by use of crutches, braces, canes or 
corrective shoes.

The appellant's April 2007 Notice of Disagreement indicates 
that he has pain and discomfort from his service-connected 
disabilities all the time.  There is no other evidence from 
the appellant regarding the level of severity of his 
disabilities.

The appellant does not have hammertoes involving all digits 
on either foot.  The Board finds that the schedular criteria 
for a compensable rating for hammertoes of either foot are 
not met.  See 38 C.F.R. § 4.71a, DC 5282, supra.  Thus, 
noncompensable ratings for hammertoes of both feet are 
appropriate.  See 38 C.F.R. § 4.31, supra.  

While the appellant has reported pain in his feet, the 
medical evidence fails to show that surgery has ever been 
required to correct his hallux valgus.  He has not alleged 
that surgery has occurred.  Based on the evaluation at his 
August and September 2006 physical examinations, the 
appellant's hallux valgus has not been productive of an 
alteration in gait, limited motion of any joint, swelling, 
edema, or disturbed circulation.  The Board finds that the 
appellant's bilateral hallux valgus has not been productive 
of symptoms that are so severe that it is equivalent to 
amputation of great toe of either foot.  As such, the Board 
concludes that the criteria for a compensable schedular 
rating for hallux valgus of the left or right foot have not 
been met.  See 38 C.F.R. § 4.71a, DC 5282, supra.  Thus, 
noncompensable ratings for hallux valgus of both feet are 
appropriate.  See 38 C.F.R. § 4.31, supra.  

The Board has also considered the application of the DeLuca 
criteria.  The Board observes in passing that under certain 
circumstances additional disability could be awarded under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  Those 
circumstances are not present in this case.  The Court has 
held that where a diagnostic code is not predicated on a 
limited range of motion alone, such as Diagnostic Codes 5280 
and 5282, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claims for compensable 
schedular ratings for hammertoes of the left and right feet 
and compensable schedular ratings for hallux valgus of the 
left and right feet.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied on a 
schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

c. Additional Considerations

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluations for the appellant's left knee, 
bilateral hammertoe and bilateral hallux valgus disabilities 
are not inadequate.  The appellant has mentioned only pain 
and discomfort as a result of his disabilities.  These 
symptoms are accounted for in the schedular criteria and in 
the DeLuca criteria.  It does not appear that the appellant 
has an "exceptional or unusual" disability; he merely 
disagrees with the assigned evaluation for his level of 
impairment.  In other words, he does not have any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
In addition, the appellant has not alleged that the 
disabilities have had an adverse impact on employment or that 
he requires frequent hospitalizations for any of the 
conditions.  The available schedular evaluations for that 
service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board has considered the 
possibility of staged ratings.  The Board, however, concludes 
that the criteria for an initial rating in excess of 10 
percent for left knee patellofemoral pain syndrome and for 
initial compensable ratings for hammertoes and hallux valgus 
of both feet have at no time been met.  Accordingly, staged 
ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's increased rating claims 
on schedular and extraschedular bases.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for patellofemoral pain 
syndrome of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral pain syndrome of the left knee is denied.

Entitlement to an initial compensable rating for hammertoes 
of the left foot is denied.

Entitlement to an initial compensable rating for hammertoes 
of the right foot is denied.

Entitlement to an initial compensable rating for hallux 
valgus of the left foot is denied.

Entitlement to an initial compensable rating for hallux 
valgus of the right foot is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


